     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 1 of 10 Page ID #:1


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No.
      JAMES RUTHERFORD, an
12                                             Complaint For Damages And
13    individual,                              Injunctive Relief For:

14                      Plaintiff,              1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
      v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                 seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
      GRAMERCY CAPITAL CORP., a
                                                   325).
18    California corporation; and DOES 1-
      10, inclusive,
19                                              2. VIOLATIONS OF THE UNRUH
                                                   CIVIL RIGHTS ACT, CALIFORNIA
20                     Defendants.                 CIVIL CODE § 51 et seq.
21

22
            Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
      Defendants GRAMERCY CAPITAL CORP., a California corporation; and Does 1-
24
      10 (“Defendants”) and alleges as follows:
25
                                             PARTIES
26
            1.      Plaintiff is substantially limited in performing one or more major life
27
      activities, including but not limited to: walking, standing, ambulating, sitting; in
28
      addition to twisting, turning and grasping objects. As a result of these disabilities,
                                                 1
                                            COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 2 of 10 Page ID #:2


 1    Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 2    With such disabilities, Plaintiff qualifies as a member of a protected class under the
 3    Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 4    Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 5    implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 6    Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 7    suffered from a “qualified disability” under the ADA, including those set forth in
 8    this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
 9           2.     Plaintiff is informed and believes and thereon alleges that Defendant
10    GRAMERCY CAPITAL CORP., a California corporation, owned the property
11    located at 14665 Bear Valley Road, Suite A, Hesperia, California 92345
12    (“Property”) on or around November 5, 2019.
13           3.     Plaintiff is informed and believes and thereon alleges that
14    GRAMERCY CAPITAL CORP., a California corporation, owns the Property
15    currently.
16           4.     Plaintiff does not know the true name of Defendants, its business
17    capacity, its ownership connection to the Subject Property serving Hole in One
18    Donuts (“Business”), or its relative responsibilities in causing the access violations
19    herein complained of. Plaintiff is informed and believes that each of the Defendants
20    herein, including Does 1 through 10, inclusive, is responsible in some capacity for
21    the events herein alleged, or is a necessary party for obtaining appropriate relief.
22    Plaintiff will seek leave to amend when the true names, capacities, connections, and
23    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
24                                JURISDICTION AND VENUE
25           5.     This Court has subject matter jurisdiction over this action pursuant
26    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
27           6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
28    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
                                                   2
                                              COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 3 of 10 Page ID #:3


 1    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 2    federal ADA claims in that they have the same nucleus of operative facts and
 3    arising out of the same transactions, they form part of the same case or controversy
 4    under Article III of the United States Constitution.
 5           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 6    real property which is the subject of this action is located in this district and because
 7    Plaintiff's causes of action arose in this district.
 8                                 FACTUAL ALLEGATIONS
 9           8.     Plaintiff went to the Business on or about November 5, 2019 for the
10    dual purpose of purchasing menu items and to confirm that this public place of
11    accommodation is accessible to persons with disabilities within the meaning federal
12    and state law.
13           9.     The Business is a facility open to the public, a place of public
14    accommodation, and a business establishment.
15           10.    Parking spaces are one of the facilities, privileges, and advantages
16    reserved by Defendants to persons at the Property serving the Business.
17           11.    Unfortunately, although parking spaces were one of the facilities
18    reserved for patrons, there were no designated parking spaces available for persons
19    with disabilities that complied with the 2010 Americans with Disabilities Act
20    Accessibility Guidelines (“ADAAG”) on November 5, 2019.
21           12.    At that time, instead of having architectural barrier free facilities for
22    patrons with disabilities, Defendants have: there is no ADASAD compliant
23    accessible/van accessible parking spaces in the parking lot as required by Section
24    502; the accessible parking spaces are not located on the shortest accessible route to
25    the entrance per Section 208.3.1. Parking spaces complying with 502 that serve a
26    particular building or facility shall be located on the shortest accessible route from
27    parking to an entrance complying with 206.4.Where parking serves more than one
28    accessible entrance, parking spaces complying with 502 shall be dispersed and
                                                   3
                                              COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 4 of 10 Page ID #:4


 1    located on the shortest accessible route to the accessible entrances. Here, the only
 2    accessible parking spaces is located at the extreme other end of the building; access
 3    aisles shall be at the same level as the parking spaces they serve. Changes in level
 4    are not permitted. EXCEPTION: Slopes not steeper than 1:48 shall be permitted per
 5    Section 502.4. Here, the access aisle at the only accessible parking space is ramped
 6    up to connect the walkway to the street level creating slopes and cross slopes
 7    exceeding 2%; the curb ramps project into the accessible parking space access aisles
 8    in violation of Section 406.5 which requires that curb ramps and the flared sides of
 9    curb ramps shall be located so that they do not project into vehicular traffic lanes,
10    parking spaces, or parking access aisles; the slope of the curb ramp flares at the curb
11    ramp connecting the accessible parking spaces to the accessible route exceed 30% in
12    violation of Section 406.3 which requires that the slope does not exceed 10%; there
13    are no accessible routes connecting the parking to the main entrance or elements
14    within the facility as required by Section 206.2.2 which requires that at least one
15    accessible route shall connect accessible buildings, accessible facilities, accessible
16    elements, and accessible spaces that are on the same site, and 206.1 requiring access
17    to the site arrival point (main entrance) from the public street; the space between the
18    grab bar and projecting objects above shall be 12 inches (305 mm) minimum per
19    Section 609.3. Here, the paper seat cover dispenser is within that space blocking
20    safe access to the rear wall grab bar; the side wall grab bar must be 42 inches (1065
21    mm) long minimum, located 12 inches (305 mm) maximum from the rear wall and
22    extending 54 inches (1370 mm) minimum from the rear wall per Section 604.5.1.
23    The side wall grab bar in this restroom is much shorter; and as required by Section
24    606.2, a clear floor space complying with Section 305, positioned for a forward
25    approach, and knee and toe clearance complying with Section 306 is not provided as
26    pedestal lavatories are not ADA compliant.
27          13.    Subject to the reservation of rights to assert further violations of law
28    after a site inspection found infra, Plaintiff asserts there are additional ADA
                                                 4
                                            COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 5 of 10 Page ID #:5


 1    violations which affect him personally.
 2           14.   Plaintiff is informed and believes and thereon alleges Defendants had
 3    no policy or plan in place to make sure that there was compliant accessible parking
 4    reserved for persons with disabilities prior to November 5, 2019.
 5           15.   Plaintiff is informed and believes and thereon alleges Defendants have
 6    no policy or plan in place to make sure that the designated disabled parking for
 7    persons with disabilities comport with the ADAAG.
 8           16.   Plaintiff personally encountered these barriers. The presence of these
 9    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
10    conditions at public place of accommodation and invades legally cognizable
11    interests created under the ADA.
12           17.   The conditions identified supra in paragraph 12 are necessarily related
13    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
14    the major life activities of walking, standing, ambulating, sitting, in addition to
15    twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
16    placard; and because the enumerated conditions relate to the use of the accessible
17    parking, relate to the slope and condition of the accessible parking and accessible
18    route to the accessible entrance, relate to the proximity of the accessible parking to
19    the accessible entrance, and relate to the use of the accessible restroom.
20           18.   As an individual with a mobility disability who at times relies upon a
21    wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
22    accommodations have architectural barriers that impede full accessibility to those
23    accommodations by individuals with mobility impairments.
24           19.   Plaintiff is being deterred from patronizing the Business and its
25    accommodations on particular occasions, but intends to return to the Business for the
26    dual purpose of availing himself of the goods and services offered to the public and
27    to ensure that the Business ceases evading its responsibilities under federal and state
28    law.
                                                  5
                                             COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 6 of 10 Page ID #:6


 1           20.      Upon being informed that the public place of accommodation has
 2    become fully and equally accessible, he will return within 45 days as a “tester” for
 3    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 4    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 5           21.      As a result of his difficulty experienced because of the inaccessible
 6    condition of the facilities of the Business, Plaintiff was denied full and equal access
 7    to the Business and Property.
 8           22.      The Defendants have failed to maintain in working and useable
 9    conditions those features required to provide ready access to persons with
10    disabilities.
11           23.      The violations identified above are easily removed without much
12    difficulty or expense. They are the types of barriers identified by the Department of
13    Justice as presumably readily achievable to remove and, in fact, these barriers are
14    readily achievable to remove. Moreover, there are numerous alternative
15    accommodations that could be made to provide a greater level of access if complete
16    removal were not achievable.
17           24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
18    alleges, on information and belief, that there are other violations and barriers in the
19    site that relate to his disability. Plaintiff will amend the complaint, to provide proper
20    notice regarding the scope of this lawsuit, once he conducts a site inspection.
21    However, the Defendants are on notice that the Plaintiff seeks to have all barriers
22    related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
23    (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
24    have all barriers that relate to his disability removed regardless of whether he
25    personally encountered them).
26           25.      Without injunctive relief, Plaintiff will continue to be unable to fully
27    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
28    ////
                                                   6
                                               COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 7 of 10 Page ID #:7


 1                                FIRST CAUSE OF ACTION
 2    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                         (P.L. 110-325)
 5          26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6    above and each and every other paragraph in this Complaint necessary or helpful to
 7    state this cause of action as though fully set forth herein.
 8          27.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9    privileges, advantages, accommodations, facilities, goods, and services of any place
10    of public accommodation are offered on a full and equal basis by anyone who owns,
11    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12    Discrimination is defined, inter alia, as follows:
13                 a.     A failure to make reasonable modifications in policies, practices,
14                        or procedures, when such modifications are necessary to afford
15                        goods, services, facilities, privileges, advantages, or
16                        accommodations to individuals with disabilities, unless the
17                        accommodation would work a fundamental alteration of those
18                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                 b.     A failure to remove architectural barriers where such removal is
20                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                        Appendix "D".
23                 c.     A failure to make alterations in such a manner that, to the
24                        maximum extent feasible, the altered portions of the facility are
25                        readily accessible to and usable by individuals with disabilities,
26                        including individuals who use wheelchairs, or to ensure that, to
27                        the maximum extent feasible, the path of travel to the altered area
28                        and the bathrooms, telephones, and drinking fountains serving
                                                  7
                                             COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 8 of 10 Page ID #:8


 1                          the area, are readily accessible to and usable by individuals with
 2                          disabilities. 42 U.S.C. § 12183(a)(2).
 3          28.       Any business that provides parking spaces must provide accessible
 4    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 5    shall be at the same level as the parking spaces they serve. Changes in level are not
 6    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 7    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 8    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 9    designated disabled parking space is a violation of the law and excess slope angle in
10    the access pathway is a violation of the law.
11          29.       A public accommodation must maintain in operable working condition
12    those features of its facilities and equipment that are required to be readily accessible
13    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14          30.       Here, the failure to ensure that accessible facilities were available and
15    ready to be used by Plaintiff is a violation of law.
16          31.       Given its location and options, Plaintiff will continue to desire to
17    patronize the Business but he has been and will continue to be discriminated against
18    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
19    the barriers.
20                                 SECOND CAUSE OF ACTION
21        VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
22          32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23    above and each and every other paragraph in this Complaint necessary or helpful to
24    state this cause of action as though fully set forth herein.
25          33.       California Civil Code § 51 et seq. guarantees equal access for people
26    with disabilities to the accommodations, advantages, facilities, privileges, and
27    services of all business establishments of any kind whatsoever. Defendants are
28    systematically violating the UCRA, Civil Code § 51 et seq.
                                                   8
                                               COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 9 of 10 Page ID #:9


 1           34.   Because Defendants violate Plaintiff’s rights under the ADA,
 2    Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 3    52(a).) These violations are ongoing.
 4           35.   Plaintiff is informed and believes and thereon alleges that Defendants’
 5    actions constitute discrimination against Plaintiff on the basis of a disability, in
 6    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 7    previously put on actual or constructive notice that the Business is inaccessible to
 8    Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 9    inaccessible form, and Defendants have failed to take actions to correct these
10    barriers.
11                                           PRAYER
12    WHEREFORE, Plaintiff prays that this court award damages provide relief as
13    follows:
14           1.    A preliminary and permanent injunction enjoining Defendants from
15    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
16    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
17    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
18    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
19    under the Disabled Persons Act (Cal. C.C. §54) at all.
20           2.    An award of actual damages and statutory damages of not less than
21    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
22           3.    An additional award of $4,000.00 as deterrence damages for each
23    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
24    LEXIS 150740 (USDC Cal, E.D. 2016);
25           4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
26    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
27    ////
28    ////
                                                  9
                                             COMPLAINT
     Case 5:20-cv-00190-MWF-SHK Document 1 Filed 01/28/20 Page 10 of 10 Page ID #:10


 1                                 DEMAND FOR JURY TRIAL
 2           Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3     raised in this Complaint.
 4

 5     Dated: January 28, 2020                MANNING LAW, APC
 6

 7                                      By: /s/ Joseph R. Manning Jr., Esq.
                                           Joseph R. Manning Jr., Esq.
 8                                         Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                 10
                                            COMPLAINT
